Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 	
 
Applicants' arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to Applicant's amendments and/or arguments. The following rejections and/or objections are either reiterated or newly applied.

NEW REJECTIONS: NECESSITATED BY AMENDMENT

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 Claims 1-8 are rejected under 35 U.S.C. 103 as obvious over US 20200398530 A1 to Kuo et. al. in view of US 20130264730 A1 to Wu et al.  
Re claims 1 -3, Kuo teaches a polyester film (for a foldable display surface protection film is directed to intended use), wherein the polyester film is cut in sheet form, the polyester film has a thickness of 10 to 75 micrometers. See Fig. 1B folded and [0025, 0061-0062] -  optically transparent polymer hard-coat layer of polyester polyethylene terephthalate (PET) film has a thickness in a range of 10 microns to 75 microns and overlaps Applicant’s claim 4.)  Kuo doesn’t explicitly state the polyester film has an intrinsic viscosity of 0.55 to 0.65 dl/g; however it is an inherent property as the same materials and construction is taught.  
Kuo is silent to cutting the edge/end of the polyester film (per claim 1) with a laser beam or the laser beam output (per claim 3).  However, this limitation is a process limitation in a product claim. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  Patentability of an article depends on the article itself and not the method used to produce it (see MPEP 2113). Furthermore, the invention defined by a product-by-process invention is a product NOT a process.  In re Bridgeford, 357 F. 2d 679.  It is the patentability of the product claimed and NOT of the recited process steps which must be established.  In re Brown, 459 F. 29 531. Both Applicant’s and prior art reference’s product are the same.
	Kuo doesn’t teach the amount of rise of a cut plane on at least one side of one or more cut end portions is 35 microns or less (per claims 1-2) nor laser cutting edge requirements (per claim 3).  
Wu while teaching laser cutting the edge (per claim 3 –[14, 45])), doesn’t teach the exact amount of rise range as claimed is 35 microns or less; however, does teach laser cutting the edge of polyester films and in particular, found laser radiation to be useful in cutting and subdividing polymeric multilayer optical film bodies without any substantial delamination at the laser cut edge lines.  See [0045].  Applicant desires a clean cut essentially to avoid resin melting and building up on the edges. See [59], spec. Thus, the Examiner also notes the same technical problem is being solved Applicant’s avoiding issues with resin melting, as the amount of rise to include that taught by Wu as the resin is “without any substantial delamination”.  See also Fig. 1B. to the direction (per claim 2).  Thus, Wu discloses the edge sharpness is achieved with routine experimentation and thus obvious to have optimized as the laser cut edge effects various properties that exhibit superior, heretofore unattained, edge-to-edge optical performance.  See FIG. 1B, [0013-0014] (c) directing pulsed laser radiation at the film body, while the film body is in cutting orientation, to produce one or more cuts in the film body and define one or more edge portions connecting the first and second major surfaces, wherein the laser radiation having a wavelength of from about 9.2 to about 9.3 and a power equal to or greater than about 400 W. In accordance with the invention, the laser radiation is selected to provide increased processing speed and reduce thermal stress undergone by portions of the film body adjacent to the location of the cut, i.e., to minimize the heat affected zone. [0014] The present invention provides several advantages including making possible the use of laser converting of optical film bodies with its attendant speed, cost, and precision advantages to convert or cut film bodies comprising optical stacks into discrete pieces of desired size and configuration that exhibit superior, heretofore unattained, edge-to-edge optical performance. 
 It would have been obvious to one of ordinary skill in the art to optimize the edge of Kuo by applying the laser to cut the edge of the film to within the range requirements as claimed as taught by Wu as a result effective variable to provide superior edge-to-edge optical performance as cutting the polyester film, avoids resin delamination or buildup at the edges for essentially a clean edge.  In the absence of a showing to the contrary, a manipulation of amounts employed is seen to be no more than optimization and well-within the skill of the art.  
Re claims 4-6, Kuo teaches a hard coating film for a foldable display surface protection film, comprising the polyester film for the foldable display surface protection film and a hard coating layer with a thickness of 1 to 50 µm formed on at least one surface of the polyester filmPage 3 of 5 [U.S. National Phase of PCT/JP2019/014813] Preliminary Amendment (See Fig. 1B folded and [0025, 0061-0062] -  optically transparent polymer hard-coat layer of polyester polyethylene terephthalate (PET) film has a thickness in a range of 10 microns to 120 microns and overlaps Applicant’s claim 4) the hard coat 130 is on the surface of the PE 120 in [61].)  For a foldable display surface protection is directed to intended use.
Re claim 5, Kuo teaches the hard coating film for the foldable display surface protection film wherein the hard coating layer has a pencil hardness of H or more as measured under a load of 750 g in accordance with JIS K5600-5-4:1999.  (See [22], Kuo -an optically transparent polymeric hard-coat layer having 8H pencil hardness overlaps Applicant’s range of H or more as claimed).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have selected from the overlapping portion of the range taught by the Kuo reference of 8H or more to overlap with the claimed H or more as set forth above because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.  
Re claim 6, Kuo teaches a foldable display having the hard coating film for the foldable display surface protection film wherein the hard coating film is disposed as a surface protection film (see 130, FIG. 1B) such that the hard coating layer becomes the surface (see top surface 134, FIG. 1B, [61]), and the foldable display has a bend radius of 5 mm or less when the foldable display is folded. See Fig. 1B folded , [22, 31, 67], Kuo – exact range taught. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have selected from the overlapping portion of the range taught by the Kuo reference to overlap in the exact same range as set forth above because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.  
Re claim 7, Kuo teaches the hard coating film is a single continuous film placed through the folding portion of the foldable display.  (see [63]) and 130, FIG. 1B shows placement throughout the fold).
Re claim 8, Kuo teaches a mobile device comprising the foldable display.  See [44] – phones.

Claim 9 is rejected under 35 U.S.C. 103 as obvious over US 20200398530 A1 to Kuo et. al. in view of US 20130264730 A1 to Wu et al. and further in view of US 20180081088 A1 to Hwang et al.

Re claim 9, Kuo doesn’t teach the polyester film having a total light transmittance of 85% or more and haze of 3% or less.
Hwang teaches a foldable display of Fig. 2 the polyester film similar to Fig. 1 of applicant, (see below) and has a light transmittance of 70% or more - [48] (overlapping ranges of 85% or more), having good visual recognition and prevention of cracking improved impact resistance [56].  See [20, 57, 89], Table 1-2.  Hwang doesn’t disclose the haze of 3%; however, because the same material and light transmittance is taught, the haze is inherent or expected (the Examiner notes Applicant’s same material and high transmittance has low haze values for the same polyester film - [0019], spec.).


    PNG
    media_image1.png
    237
    367
    media_image1.png
    Greyscale

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have selected from the overlapping portion of the range taught by the Hwang reference to overlap in the exact same range as set forth above because overlapping ranges have been held to establish prima facie obviousness as further the impact resistance at least is improved. MPEP 2144.05.  


Response to Arguments
	Applicant's arguments filed 06-09-22 have been fully considered but they are not persuasive.  
Applicant argues the thickness is an unexpected beneficial property for providing pencil hardness amongst the list of properties. However, it is not a persuasive argument for the following reasons: Kuo already teaches the thickness within overlapping ranges as set forth above.   Again, the hard-coat layer of polyester polyethylene terephthalate (PET) film has a thickness in a range of 10 microns to 120 microns and overlaps Applicant’s claim 4) the hard coat 130 is on the surface of the PE 120 in [61].)  Since the disclosed range overlaps the claimed range at 10-75 microns, a prima facie case of obviousness exists. Applicant's argument is thus unpersuasive. A prima facie case has been established, and therefore the burden shifts to the Applicant to submit additional objective evidence of nonobviousness, such as comparative test data showing that the claimed invention possesses improved properties not expected by the prior art.  Arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135,139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699,705, 222 USPQ 191, 196 (Fed. Cir. 1984).   Until the Applicant has convincingly argued or has provided evidence to the contrary, the rejections are maintained.
Applicant argues the that an unexpectant discovery is the intrinsic viscosity of 0.55 to 0.65 dl/g; however, as the same material is present, the viscosity is inherent.  The burden is on applicant to disprove the inherent property with test data as set forth above.
Applicant argues that Kuo doesn’t disclose the polyester polyethylene terephthalate but other polymers. The Examiner believes the Applicant has not presented a persuasive argument because Kuo clearly teaches polyester in [0061] as set forth prior and thus is not different as alleged but the same.  Kuo was simply not relied upon to teach urethane acrylate as argued but the claimed polyester film.  Applicant argues that flex resistance is a feature of the instant invention; however, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Thus, the same polyester, and overlapping thickness requirements are included thus the same would be expected, absent any evidence to the contrary.  Further applicant points to the specification for support in [98] and Table 1; however, limitations from the specification are not imported into the claims. 
Applicant continues to argue the teaching of urethane acrylate; however, said acrylate is not precluded from the claims.  However, Applicant is welcomed to amend the claims to what is intended, provided no new matter is added.
Applicant argues that if the laser was employed to Wu, it wouldn’t work. Applicant has not proven this to be so.  Further, laser cuttings are process limitations and do not change the overall structure of the end product.  Arguments to the new limitations are presented above.  In summary, Applicant’s arguments to allegations of what would not work in the combination has not been supported with evidence comparing to the closest prior art in the form of a declaration.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMRA L. DICUS whose telephone number is (571)272-2022. The examiner can normally be reached M-F 8:00 am 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMRA L. DICUS
Primary Examiner
Art Unit 1787



/TAMRA L. DICUS/Primary Examiner, Art Unit 1787